786 So. 2d 641 (2001)
Christopher YOUNG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-586.
District Court of Appeal of Florida, Fourth District.
May 30, 2001.
Christopher Young, Sneads, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the order summarily denying Appellant's post-conviction motion. His unnotarized oath was insufficient because the language he used would not subject him to perjury charges if his factual allegations prove to be false. Affirmance is without prejudice to Appellant to file a new motion that includes one of the oaths found in Florida Rule of Criminal Procedure 3.987. The new motion must be filed within the time remaining under 3.850(b).
The order on appeal simply stated that the motion was denied. The trial court did not order a response from the state, attach record excerpts to refute Appellant's factual allegations, or explain the reason for denial. If the court denies Appellant's new motion, the order should show the reason.
STONE, POLEN, and FARMER, JJ., concur.